DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending. Claim 17 is new. Claims 1-16 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “compressor” in line 3, however claim 1 recites at least two compressor assemblies each having a compressor, thus the limitation of claim 5 is indefinite. 
Claim 6 recites the limitation "the individual feedback tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the oil outlet of the common oil separator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshitto (JP 2001/324236A).
Regarding Claim 1: Oshitto teaches a cooling circuit section (see Figure 1, section with 3 and 5a, 5b up to controller 15), intended for the circulation of a refrigerant (paragraph [0018], lines 1-7), said cooling circuit section (see Figure 1, section with 3 and 5a, 5b up to controller 15) comprising: at least two compressor assemblies (1a, 1b, 1c), fluidically connected in parallel (see Figure 1, from lines 13a, 13b), each compressor assembly (1a, 1b, 1c) comprising: a compressor (1a, 1b, 1c) configured to receive a low-pressure refrigerant having a first pressure (paragraph [0018], lines 1-7), and for increasing the pressure of the low-pressure refrigerant (paragraph [0021], lines 1-5) so as to produce a compressed refrigerant having a second pressure that is greater than the first pressure (paragraph [0027], lines 1-5), the compressed refrigerant 
Regarding Claim 2: Oshitto teaches wherein the common oil separator (8d) comprises an inlet (7a1, 7a2, 13a, 13b), fluidically connected to the compressor assemblies (1a, 1b, 1c) so as to receive the compressed refrigerant from the compressor assemblies (1a, 1b, 1c), a refrigerant outlet (8d1), through which the compressed refrigerant is intended to be discharged from the common oil separator (8d) after separation of the second fraction of oil (see Figure 1), and an oil outlet (8d2), through which the second fraction of oil (see Figure 1) is intended to be discharged from the common oil separator (8d).
Regarding Claim 3: Oshitto teaches wherein the cooling circuit section (see Figure 1) further comprises a common feedback tube (8d2) fluidically connecting the common oil separator (8d) to each of the compressors (1a, 1b, 1c) so as to feed the second fraction of oil back into the compressors (see Figure 1).
Regarding Claim 5: Oshitto teaches wherein each compressor assembly (1a, 1b, 1c) comprises an individual feedback tube (8a2, 8b2, 8c2) fluidically connecting the oil outlet of the individual oil separator (8a, 8b, 8c) to the compressor (1a, 1b, 1c) so as to feed the first fraction of oil back into the compressor (1a, 1b, 1c) of the compressor assembly (1a, 1b, 1c).
Regarding Claim 6: Oshitto teaches the individual feedback tube (8a2, 8b2, 8c2) comprises an expansion device (throttles a, b, c, d) configured to decrease the pressure of the first fraction of oil from the second pressure to the first pressure (function of throttles).
Regarding Claim 12: Oshitto teaches the cooling circuit (see Figure 1, section with 3 and 5a, 5b up to controller 15) further comprising a heat exchanger device (3 or 5a, 5b) configured to cool the refrigerant, an expansion valve (4) and an evaporator device (the other of 3 or 5a, 5b depending on the flow of refrigerant in reversing valve 2).
Regarding Claim 13: Oshitto teaches wherein the heat exchanger device (3 or 5a, 5b), the expansion valve (4) and the evaporator device (the other of 3 or 5a, 5b) are connected in series (see Figure 1), the heat exchanger device (3 or 5a, 5b) being connected to an outlet of the common oil separator (8d via 8d1) and the evaporator device (the other of 3 or 5a, 5b) being connected to an inlet of the compressor assemblies (via 7a1, 7a2, 13a, 13b).
Regarding Claim 14: Oshitto teaches wherein the heat exchanger device (3 or 5a, 5b) is a condenser (depending on the flow of refrigerant in reversing valve 2) configured to cool the refrigerant such that the refrigerant condenses into a liquid state (depending on mode of operation by controller 15, see paragraph [0018], lines 1-7).
Regarding Claim 17: Oshitto teaches wherein: the cooling circuit section (see Figure 1, section with 3 and 5a, 5b up to controller 15) further comprises an inlet tube (7a1, 7a2, 13a, 13b) configured for circulation of the low-pressure refrigerant and an outlet tube (8d1) configured for the circulation of the compressed refrigerant (via 7 and compressors 1a, 1b, 1c), the at least two compressor assemblies (1a, 1b, 1c) and the common oil separator (8d) being disposed between the inlet tube (via 7a1, 7a2, 13a, 13b) and the outlet tube (8d1); the cooling circuit section (see Figure 1, section with 3 and 5a, 5b up to controller 15) further comprises a common feedback tube (8d2) fluidically connecting the common oil separator to each of the compressors (1a, 1b, 1c) so as to feed the second fraction of oil back into the compressors (1a, 1b, 1c); and the oil outlet of the common oil separator (8d) is fluidically connected, via the common feedback tube (8d2), to the inlet tube (via 7a1, 7a2, 13a, 13b) of the cooling circuit section (see Figure 1, section with 3 and 5a, 5b up to controller 15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu (CN 204648757 U) in view of Jang et al. (US 2004/0216480 A1), hereafter referred to as “Jang.”
Regarding Claim 1: Wu teaches a cooling circuit section (section having condenser 10 and evaporator 30 of Figure 3), intended for the circulation of a refrigerant, said cooling circuit section (see Figure 3) comprising: 
at least two compressor assemblies (51, 52, 53), fluidically connected in parallel (see Figure 3), each compressor assembly (51, 52, 53) comprising: 
a compressor (51, 52, 53) configured to receive a low-pressure refrigerant having a first pressure, and for increasing the pressure of the low-pressure refrigerant so as to produce a compressed refrigerant having a second pressure that is greater than the first pressure, the compressed refrigerant comprising oil, an individual oil separator (71a, 71b, 71c) comprising an inlet fluidically connected to the compressor so as to receive the compressed refrigerant from the compressor, each individual oil separator (71a, 71b, 71c) being configured to separate a first fraction of oil from the compressed refrigerant (function of oil separator),
the individual oil separator (71a, 71b, 71c) further comprising: 
a refrigerant outlet (lines from 71a, 71b, 71c that feed into 80), through which the compressed refrigerant is intended to be discharged from the individual oil separator (71a, 71b, 71c) after separation of the first fraction of oil and an oil outlet (lines from 71a, 71b, 71c that pass through 72a, 72b, 72c), through which the first fraction of oil is intended to be discharged from the individual oil separator (71a, 71b, 71c), the individual oil separator (71a, 71b, 71c) being further configured to return the first fraction of oil to a compressor (see lines from 72a, 72b, 72c into compressors 51, 52, 53),
the cooling circuit section (section having condenser 10 and evaporator 30 of Figure 3) further comprising a common oil separator (80) fluidically connected to the refrigerant outlet (see Figure 3 lines from 71a, 71b, 71c to 80) of each individual oil separator (see Figure 3) so as to receive the compressed refrigerant from each of the compressor assemblies (51, 52, 53), the common oil separator (80) being configured to separate a second fraction of oil from the compressed refrigerant.
Wu fails to teach that each of the individual oil separators have the oil return the oil to that specific oil separator. 
Jang teaches that each individual oil separators (25) have an oil return (29) that feeds oil back to an individual compressor (23) associated with it (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the oil return from each of the individual oil separators returns oils back to the associated compressor to the structure of Wu as taught by Jang in order to advantageously provide reduced pressure before mixing the return line into the suction side of the compressor (see Jang, paragraph [0031], lines 1-6).
Regarding Claim 2: Wu teaches wherein the common oil separator (80) comprises an inlet (line in from 71a, 71b, 71c), fluidically connected to the compressor assemblies (51, 52, 53) so as to receive the compressed refrigerant from the compressor assemblies (see Figure 3, arrows into 80), a refrigerant outlet (line 60), through which the compressed refrigerant is intended to be discharged from the common oil separator (80) after separation of the second fraction of oil, and an oil outlet (line from 80 into 81 and then 41, see line from 80 to 41), through which the second fraction of oil is intended to be discharged from the common oil separator (80).
Regarding Claim 3: Wu teaches wherein the cooling circuit section (see Figure 3) further comprises a common feedback tube (line with capillary tube 81 from common separator 80) fluidically connecting the common oil separator (80) to each of the compressors (51, 52, 53) so as to feed the second fraction of oil back into the compressors (see Figure 3, via distribution tube 41).
Regarding Claim 5: Wu teaches wherein each compressor assembly (each 51, 52, 53) comprises an individual feedback tube (tubes with 72a, 72b, 72c) fluidically connecting the oil outlet of the individual oil separator (71a, 71b, 71c) to the compressor so as to feed the first fraction of oil back into the compressor (51, 52, 53) of the compressor assembly (51, 52, 53).
Regarding Claim 6: Wu teaches wherein the individual feedback tube (tubes with 72a, 72b, 72c) comprises an expansion device (72a, 72b, 72c) configured to decrease the pressure of the first fraction of oil from the second pressure to the first pressure (function of the capillary tubes of 72a, 72b, 72c).
Regarding Claim 12: Wu teaches the cooling circuit (see Figure 3, refrigerant circuit with line 60 from 80 to 10) further comprising a heat exchanger device (10) configured to cool the refrigerant, an expansion valve (40) and an evaporator device (30).
Regarding Claim 13: Wu teaches wherein the heat exchanger device (10), the expansion valve (40) and the evaporator device (30) are connected in series (see Figure 3), the heat exchanger device (10) being connected to an outlet of the common oil separator (80) and the evaporator device (30) being connected to an inlet of the compressor assemblies (distribution tube 41).
Regarding Claim 14: Wu teaches wherein the heat exchanger device (10) is a condenser (10) configured to cool the refrigerant such that the refrigerant condenses into a liquid state (function of a condenser).
Regarding Claim 17: Wu teaches wherein: the cooling circuit section (section having condenser 10 and evaporator 30 of Figure 3) further comprises an inlet tube (line from 42 into 41) configured for circulation of the low-pressure refrigerant and an outlet tube (60) configured for the circulation of the compressed refrigerant, the at least two compressor assemblies (51, 52, 53) and the common oil separator (80) being disposed between the inlet tube (line from 42 into 41) and the outlet tube (60);
the cooling circuit section (section having condenser 10 and evaporator 30 of Figure 3) further comprises a common feedback tube (line with capillary tube 81 from common separator 80) fluidically connecting the common oil separator (80) to each of the compressors (via distribution tube 41) so as to feed the second fraction of oil back into the compressors (51, 52, 53); and
the oil outlet (opening into the line with capillary tube 81 from common separator 80) of the common oil separator (80) is fluidically connected, via the common feedback tube (line with capillary tube 81 from common separator 80), to the inlet tube (line from 42 into 41) of the cooling circuit section (section having condenser 10 and evaporator 30 of Figure 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP 2001/324236A) in view of Furuya et al. (US 6,250,099 B1), hereafter referred to as “Furuya.”
Regarding Claim 4: Oshitto fails to teach wherein the common feedback tube comprises an expansion valve configured to decrease the pressure of the second fraction of oil from the second pressure to the first pressure.
Furuya teaches wherein a common feedback tube (line with 7) comprises an expansion valve (7) configured to decrease a pressure of a second fraction of oil from the second pressure to a first pressure (after feed from 4B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the common feedback tube comprises an expansion valve configured to decrease the pressure of the second fraction of oil from the second pressure to the first pressure to the structure of Oshitto as taught by Furuya in order to advantageously provide reduced pressure before mixing the return line into the suction side of the compressor (see Furuya, Column 4, lines 52-62).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 204648757 U) in view of Jang et al. (US 2004/0216480 A1), hereafter referred to as “Jang,” as applied to claim 3 above, and further in view of Furuya et al. (US 6,250,099 B1), hereafter referred to as “Furuya.”
Regarding Claim 4: Wu modified supra fails to teach wherein the common feedback tube comprises an expansion valve configured to decrease the pressure of the second fraction of oil from the second pressure to the first pressure.
Furuya teaches wherein a common feedback tube (line with 7) comprises an expansion valve (7) configured to decrease a pressure of a second fraction of oil from the second pressure to a first pressure (after feed from 4B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the common feedback tube comprises an expansion valve configured to decrease the pressure of the second fraction of oil from the second pressure to the first pressure to the structure of Wu modified supra as taught by Furuya in order to advantageously provide reduced pressure before mixing the return line into the suction side of the compressor (see Furuya, Column 4, lines 52-62).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP 2001/324236A) in view of Kocher (4,516,994). 
Regarding Claim 7: Oshitto fails to teach wherein the common oil separator is a coalescence oil separator or a centrifugal oil separator.
Kocher teaches wherein a common oil separator (10) is a coalescence oil separator or a centrifugal oil separator (Column 3, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the common oil separator is a coalescence oil separator or a centrifugal oil separator to the structure of Oshitto as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Regarding Claim 8: Oshitto fails to teach wherein each of the individual oil separators configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil.
Kocher teaches wherein an individual oil separator (10) is configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil (Column 3, lines 20-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the individual oil separators configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil to the structure of Oshitto as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Regarding Claim 9: Oshitto fails to teach wherein the individual oil separators are chosen among a fluid speed decrease oil separator, configured to decrease the speed of the fluid fed into the oil separator and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator.
Kocher further teaches wherein an individual oil separator is chosen among a fluid speed decrease oil separator (via filtering means in 10), configured to decrease the speed of the fluid fed into the oil separator (via Filter72 and passage 53) and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator (see Figure 1, Column 6, lines 3-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the individual oil separators are chosen among a fluid speed decrease oil separator, configured to decrease the speed of the fluid fed into the oil separator and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator to the structure of Oshitto as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 204648757 U) in view of Jang et al. (US 2004/0216480 A1), hereafter referred to as “Jang,” as applied to claim 1 above, and further in view of Kocher (4,516,994). 
Regarding Claim 7: Wu modified supra fails to teach wherein the common oil separator is a coalescence oil separator or a centrifugal oil separator.
Kocher teaches wherein a common oil separator (10) is a coalescence oil separator or a centrifugal oil separator (Column 3, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the common oil separator is a coalescence oil separator or a centrifugal oil separator to the structure of Wu modified supra as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Regarding Claim 8: Wu modified supra fails to teach wherein each of the individual oil separators configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil.
Kocher teaches wherein an individual oil separator (10) is configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil (Column 3, lines 20-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the individual oil separators configured to separate the oil from the refrigerant based on differences in the densities of the refrigerant and the oil to the structure of Wu modified supra as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Regarding Claim 9: Wu modified supra fails to teach wherein the individual oil separators are chosen among a fluid speed decrease oil separator, configured to decrease the speed of the fluid fed into the oil separator and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator.
Kocher further teaches wherein an individual oil separator is chosen among a fluid speed decrease oil separator (via filtering means in 10), configured to decrease the speed of the fluid fed into the oil separator (via Filter72 and passage 53) and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator (see Figure 1, Column 6, lines 3-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the individual oil separators are chosen among a fluid speed decrease oil separator, configured to decrease the speed of the fluid fed into the oil separator and a fluid direction modification oil separator, configured to change the direction of the fluid fed into the oil separator to the structure of Wu modified supra as taught by Kocher in order to advantageously provide breaking up of the mixture for better separation (see Kocher, Column 3, lines 8-19).  
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP 2001/324236A) in view of Yamaguchi et al. (US 6,339,932 B1), hereafter referred to as “Yamaguchi.” 
Regarding Claim 10: Oshitto fails to teach wherein the compressor of each compressor assembly is a hermetic compressor.
Yamaguchi teaches wherein a compressor (100) of a compressor assembly (100) is a hermetic compressor (Column 1, lines 53-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the compressor of each compressor assembly is a hermetic compressor to the structure of Oshitto as taught by Yamaguchi in order to advantageously prevent lessening of the efficiency of the compressor (see Yamaguchi, Column 1, lines 53-57). 
Regarding Claim 11: Oshitto fails to teach wherein the refrigerant is carbon dioxide.
Yamaguchi teach wherein the refrigerant is carbon dioxide (Column 1, lines 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is carbon dioxide to the structure of Oshitto as taught by Yamaguchi in order to advantageously provide use a more efficient refrigerant with less issues (see Yamaguchi, Column 1, lines 63-65).   
Regarding Claim 15: Oshitto fails to teach wherein the heat exchanger device is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state.
Yamaguchi teaches wherein a heat exchanger device (200) is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state (Column 2, lines 40-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger device (80) is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state to the structure of Oshitto as taught by Yamaguchi in order to advantageously provide the refrigerant in a gaseous state to improve efficiency in the evaporator (Column 2, lines 40-50 of Yamaguchi).  
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 204648757 U) in view of Jang et al. (US 2004/0216480 A1), hereafter referred to as “Jang,” as applied to claims 1 and 12 above, and further in view of Yamaguchi et al. (US 6,339,932 B1), hereafter referred to as “Yamaguchi.” 
Regarding Claim 10: Wu modified supra fails to teach wherein the compressor of each compressor assembly is a hermetic compressor.
Yamaguchi teaches wherein a compressor (100) of a compressor assembly (100) is a hermetic compressor (Column 1, lines 53-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the compressor of each compressor assembly is a hermetic compressor to the structure of Wu modified supra as taught by Yamaguchi in order to advantageously prevent lessening of the efficiency of the compressor (see Yamaguchi, Column 1, lines 53-57). 
Regarding Claim 11: Wu modified supra fails to teach wherein the refrigerant is carbon dioxide.
Yamaguchi teach wherein the refrigerant is carbon dioxide (Column 1, lines 63-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is carbon dioxide to the structure of Wu modified supra as taught by Yamaguchi in order to advantageously provide use a more efficient refrigerant with less issues (see Yamaguchi, Column 1, lines 63-65).   
Regarding Claim 15: Wu modified supra fails to teach wherein the heat exchanger device is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state.
Yamaguchi teaches wherein a heat exchanger device (200) is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state (Column 2, lines 40-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger device (80) is a gas cooler configured to cool the refrigerant such that the refrigerant remains in the gaseous state to the structure of Wu modified supra as taught by Yamaguchi in order to advantageously provide the refrigerant in a gaseous state to improve efficiency in the evaporator (Column 2, lines 40-50 of Yamaguchi).  
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Oshitto (JP 2001/324236A) in view of Yamaguchi et al. (US 6,339,932 B1), hereafter referred to as “Yamaguchi,” as applied to claim 11 above, and further in view of Lifson et al. (US 2010/0071391 A1), hereafter referred to as “Lifson.” 
Regarding Claim 16: Oshitto modified supra fails to teach wherein the refrigerant is carbon dioxide R744.
Lifson teaches wherein a refrigerant is carbon dioxide R744 (paragraph [0006], lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is carbon dioxide R744 to the structure of Oshitto modified supra as taught by Lifson in order to advantageously provide use a more efficient refrigerant that is more widely available and more widely used in various applications (see Lifson, paragraph [0006], lines 1-8).   
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 204648757 U) in view of Jang et al. (US 2004/0216480 A1), hereafter referred to as “Jang,” and Yamaguchi et al. (US 6,339,932 B1), hereafter referred to as “Yamaguchi,” as applied to claim 11 above, and further in view of Lifson et al. (US 2010/0071391 A1), hereafter referred to as “Lifson.” 
Regarding Claim 16: Wu modified supra fails to teach wherein the refrigerant is carbon dioxide R744.
Lifson teaches wherein a refrigerant is carbon dioxide R744 (paragraph [0006], lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is carbon dioxide R744 to the structure of Wu modified supra as taught by Lifson in order to advantageously provide use a more efficient refrigerant that is more widely available and more widely used in various applications (see Lifson, paragraph [0006], lines 1-8).   
Response to Arguments
Applicant’s arguments, see remarks, filed 01/15/2021, with respect to the Miner reference have been fully considered and are persuasive.  The rejection dated 10/19/2020 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yahia et al. (US 2007/0151287 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763